ORDER
PER CURIAM.
Malcolm Jackson (Jackson) appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his motion for post-conviction relief, Jackson alleged trial counsel was ineffective in failing to present the testimony of certain witnesses. Jackson contends the motion court erred in denying his Rule 29.15 motion. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 84.16(b).